DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is in response to Applicant’s arguments and amendments filed on 02/09/2022 canceling Claims 10, 42, and 44 and amending Claims 37, 43, and 46.  Claims 11, 20, 21, 30 – 33, 37, 40, 41, 43, 46, and 48 – 52 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 20, 21, and 30 - 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Folsom et al. (6,367,735) in view of Palathingal et al. (6,565,036) in view of John (6,752,351) in view of Horst, Jr. et al. (4,581,998) in view of “Truncated square tiling” [en.wikipedia.org/wiki/Truncated_square_tiling accessed on 11/21/2019], hereinafter “Truncated-square-tiling” in view of Bar et al. (5,054,712) or Nelson et al. (6,178,741).
Regarding Claim 11, Folsom teaches, in Figs. 1 – 5B, the invention as claimed including a monolithic attitude control motor system, comprising: a monolithic frame (10) comprising an outer surface of revolution (outer surface of the cylindrical monolithic structure) and a plurality of side walls (hatched portion between adjacent cavities) defining a plurality of cavities (1 through 8) in a geometric arrangement (broadly interpreted as any arrangement of at least two cavities) extending radially from the outer surface of revolution; and a plurality of attitude control motors (12 – only one shown in cavity #3 in Fig. 1) corresponding to the plurality of cavities (1 through 8), such that an attitude control motor (12) of the plurality of attitude control motors is disposed in each cavity of the plurality of cavities (1 through 8); wherein adjacent attitude control motors (12) share a side wall or a portion of a side wall (hatched portion between adjacent cavities) therebetween; and wherein [Examiner notes that the phrase “pressurization loads generated by operation of one of the plurality of attitude control motors are transmitted to the monolithic frame” is a statement of intended use and the structure of the device as taught by Folsom can perform the function.  The Third Law of Motion stated that for every force acting on a body, the body exerts a force having equal magnitude and the opposite direction along the same line of action as the original force.  The designed and intended purpose of Folsom’s monolithic attitude control motor system was to steer a rocket while in flight by generating a lateral force, i.e., force perpendicular to the rocket longitudinal axis which was the direction of rocket travel.  Force was just pressure times area.] pressurization loads generated by operation of one of the plurality of attitude control motors are transmitted to the monolithic frame.
Note 1 that it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Folsom is silent on wherein the plurality of side walls defines a first plurality of cavities exhibiting a first polygon shape [Webster’s Ninth New Collegiate Dictionary, published in 1990 defined polygon as “1: a closed plane figure bounded by straight lines”.] at the outer surface of revolution and tapers to form a second polygon shape towards a centerline of the monolithic structure and a second plurality of cavities at the outer surface of revolution, different from the first plurality of cavities, and tapers towards the centerline of the monolithic structure, and wherein: the first polygon shape is an octagon; the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles; and the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.
Palathingal teaches, in Figs. 1 – 3, a similar vehicle (10), comprising: a cylindrical body (12) operably associated with an attitude control system (22 – Col. 4, ll. 42 - 67) having a first plurality of cavities exhibiting a first size at the outer surface of revolution and a second plurality of cavities exhibiting a second size at the outer surface of revolution different from the first size.  As best seen in Fig. 3 and Col. 4, ll. 50 – 65, a three thruster array (22) is shown where each thruster was of a different size at the outer surface of revolution and therefore produced different thrust forces where the second thruster (middle array) generated twice the thrust force of the first thruster (smallest sized thrusters) and the third thruster (largest sized thrusters) generated twice the thrust force of the second thruster which facilitated firing the differently sized thrusters individually or in combination to achieve a desired thrust level.  John teaches, in Figs. 1 – 12 and Col. 5, ll. 5 - 15, a similar attitude control motor system (Col. 1, ll. 14 - 37) having nozzles (17) with a variety of polygon shapes including rectangular, pentagonal, hexagonal, etcetera, (best seen in Fig. 11).  Horst, Jr. teaches, in Col. 7, ll. 60 – 68, that hexagonal or other polygonally shaped solid propellant grains/sticks facilitated very high bulk loading densities due to the tight packing, i.e., maximize the amount of propellant in the limited volume of space.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined tessellation as “1: Mosaic esp. : a covering of an infinite polygon plane without gaps or overlaps by congruent plane figures of one type or a few types”.  Truncated-square-tiling teaches that a geometric arrangement at an outer surface of nested octagons (first polygon shape) and rectangles (a square was a special type of rectangle.  For example, all squares were rectangles, but not all rectangles were squares.) was a known pattern to tessellate a polygon plane.  The pattern of nested octagons and rectangles was known in the art by various names including Mediterranean tiling, Mediterranean pattern, octagonal tiling, or truncated square tiling and was frequently used for tiled floors or tiled walls for at least the last 100 years.  As shown below, the pattern of nested octagons and rectangles was a geometric arrangement that alternated a first plurality of cavities [octagons] with a second plurality of cavities [rectangles/squares] in a common row, wherein the second plurality of cavities [rectangles/squares] at the outer surface of revolution was different from the first plurality of cavities [octagons].  Examiner notes that Applicant’s Figs. 1, 2, 4, and 5 and Specification repeatedly identifies the same shape as both a rectangular or square shape.  Applicant’s Specification Pg. 5, ll. 25 – 26 “attitude control motors 107 exhibit generally rectangular or square shapes proximate outer surface [[107]] 109 of monolithic frame 103”.  Applicant’s Specification Pg. 7, ll. 4 – 6 “one or more of cavities 203 transitions and tapers from a generally rectangular or square shape 209 at outer surface 109”.  Applicant’s Specification Pg. 8, ll. 5 - 9 disclosed “a plurality of attitude control motors 107 that exhibit generally rectangular or square shapes at outer surface 109”.  Applicant’s Specification Pg. 8, ll. 15 - 20 disclosed “a plurality of attitude control motors 505 that exhibit generally rectangular or square shapes at the outer surface”.  Therefore, based on Applicant’s disclosure, rectangular and square were just different names for the same shape.  Furthermore, all squares are rectangles, but all rectangles are not squares. 


    PNG
    media_image1.png
    822
    880
    media_image1.png
    Greyscale

Thus, improving a particular device (attitude control motor system), based upon the teachings of such improvement in Palathingal, John, Horst, Jr., and Truncated-square-tiling, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the attitude control motor system of Folsom, and the results would have been predictable and readily recognized, that modifying the array of attitude control motor cavities of Folsom to be a first plurality of cavities exhibiting a first polygon shape [octagons] at the outer surface of revolution and a second plurality of cavities at the outer surface of revolution [rectangles/squares], different from the first plurality of cavities [square/rectangle shapes were different from octagon shapes], the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles (as shown in the Truncated-square-tiling image above) would have facilitated achieving a desired thrust level by firing the differently sized and shaped (square/rectangle smaller area relative to the octagon surface area) attitude control motor(s) individually or in combination while also efficiently packing the octagons and squares/rectangles onto the outer surface of revolution without gaps or overlaps thereby maximizing the thrust per unit of surface area of said surface of revolution because thrust force = pressure x surface area.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the thrusting force or impulse generated by an individual attitude control motor would have been maximized by maximizing the surface area occupied by said attitude control motor (force = pressure x surface area) and maximizing the amount of propellant in the limited volume of space within the cylindrical section formed by the outer surface of revolution.
Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, is silent on wherein said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.  



    PNG
    media_image2.png
    736
    774
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    751
    817
    media_image3.png
    Greyscale


Bar teaches, in Figs. 1 – 4, a similar attitude control motor frame (34) having a plurality of cavities (36) each one of which tapered (best seen in Figs. 2 - 4) from the outer surface of revolution (54) toward a centerline (12) of the structure.  Bar teaches, in Col. 4, ll. 1 – 6, that the cavities (36) widened in a radial direction extending from the central hollow space (32) toward the outside (38) of the vehicle (10) which meant that said cavities (32) tapered when going from the outside (38) of the vehicle (10) toward the centerline (12) of the structure.  Nelson teaches, in Figs. 3 – 7, a similar attitude control motor frame (24) having a plurality of cavities (30) each one of which tapered (best seen in Figs. 6 and 7) from the outer surface of revolution (radially outer surface) toward a centerline (center of the annular attitude control motor frame (24), best seen in Fig. 4) of the structure.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/20/2020 in Applicant’s reply filed on 06/01/2020. MPEP 2144.03(C)] Examiner takes Official Notice that basic geometry taught that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the circumference decreased as the numerical value of the radius decreased, i.e., radius approached the center of the circular body.  As shown in Fig. A (above), a first polygon shape [octagon] at an outer surface of revolution would have changed to a second polygon shape as the sidewalls tapered toward each other as said sidewalls approached the center/centerline of the circular body, i.e., motor frame, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure (refer to the above discussion regarding squares and rectangles) due to basic geometry.  As shown in Fig. B (above), the second plurality of cavities [square/rectangular shape at an outer surface of revolution] would have tapered towards the centerline of the monolithic structure due to basic geometry.  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, with the tapered cavities of the attitude control motor frame of Bar or Nelson because all the claimed elements, i.e., the attitude control motor frame having a plurality of cavities and the cavities tapered from the outer surface of revolution of a cylinder toward a centerline of the cylinder, were known in the art, and one skilled in the art could have substituted the tapered cavities, taught by Bar or Nelson, for the cavities of Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, with no change in their respective functions, to yield predictable results, i.e., the tapered cavities would have formed a respective volume to house an attitude control motor while maximizing the volume of propellant in the available space within the cylindrical section formed by the outer surface of revolution.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure because the geometry of the tapered pie slice shaped cavities required the circumferential width to decrease from a maximum at the outer surface of revolution to a minimum circumferential width at the center/centerline of the motor frame thereby changing the cavity shape.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure, as shown in Fig. A above, because as the tapered cavity approached the centerline it would become a square or rectangular shape and eventually a line or a point at the centerline of the monolithic structure.
Re Claim 20, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches wherein the monolithic structure (10) defines an inner surface (inner cylindrical surface) defining a central passageway (9).

Regarding Claim 21, Folsom teaches, in Figs. 1 – 5B, the invention as claimed including a vehicle, comprising: a body (Abstract and Col. 1, ll. 4 – 20 disclosed a diverter, i.e., attitude control system, that controlled the flight path of a rocket, missile, or other flying projectile by generating lateral forces to steer the rocket, missile, or other flying projectile in flight.  A rocket, missile, or other flying projectile had a body.); and a monolithic attitude control system (diverter) operably associated with the body (To steer the rocket, missile, or other flying projectile in flight the monolithic attitude control system /diverter had to be physically connected to the body.), the monolithic attitude control system (diverter) comprising: a monolithic frame (10) comprising an outer surface of revolution (outer surface of the cylindrical monolithic structure) and a plurality of side walls (hatched portion between adjacent cavities) defining a plurality of cavities (1 through 8) in a geometric pattern (broadly interpreted as any pattern of at least two cavities) extending radially from the outer surface of revolution; and a plurality of attitude control motors (12 – only one shown in cavity #3 in Fig. 1) corresponding to the plurality of cavities (1 through 8), such that an attitude control motor (12) of the plurality of attitude control motors is disposed in each cavity of the plurality of cavities (1 through 8); wherein adjacent attitude control motors (12) share a side wall or a portion of a side wall (hatched portion between adjacent cavities) therebetween; and wherein [Examiner notes that the phrase “pressurization loads generated by operation of one of the plurality of attitude control motors are transmitted to the monolithic frame” is a statement of intended use and the structure of the device as taught by Folsom can perform the function.  The Third Law of Motion stated that for every force acting on a body, the body exerts a force having equal magnitude and the opposite direction along the same line of action as the original force.  The designed and intended purpose of Folsom’s monolithic attitude control motor system was to steer a rocket while in flight by generating a lateral force, i.e., force perpendicular to the rocket longitudinal axis which was the direction of rocket travel.  Force was just pressure times area.] pressurization loads generated by operation of one of the plurality of attitude control motors are transmitted to the monolithic frame.
Folsom is silent on wherein the plurality of side walls defines a first plurality of cavities exhibiting a first polygon shape [Webster’s Ninth New Collegiate Dictionary, published in 1990 defined polygon as “1: a closed plane figure bounded by straight lines”.] at the outer surface of revolution and tapers to form a second polygon shape towards a centerline of the monolithic structure and a second plurality of cavities at the outer surface of revolution, different from the first polygon shape, and tapers towards the centerline of the monolithic structure, and wherein: the first polygon shape is an octagon; the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles; and the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.
Palathingal teaches, in Figs. 1 – 3, a similar vehicle (10), comprising: a cylindrical body (12) operably associated with an attitude control system (22 – Col. 4, ll. 42 - 67) having a first plurality of cavities exhibiting a first size at the outer surface of revolution and a second plurality of cavities exhibiting a second size at the outer surface of revolution different from the first size.  As best seen in Fig. 3 and Col. 4, ll. 50 – 65, a three thruster array (22) where each thruster was of a different size at the outer surface of revolution and therefore produced different thrust forces where the second thruster (middle array) generated twice the thrust force of the first thruster (smallest sized thrusters) and the third thruster (largest sized thrusters) generated twice the thrust force of the second thruster which facilitated firing the differently sized thrusters individually or in combination to achieve a desired thrust level.  John teaches, in Figs. 1 – 12 and Col. 5, ll. 5 - 15, a similar attitude control motor system (Col. 1, ll. 14 - 37) having nozzles (17) with a variety of regular polygon shapes including rectangular, pentagonal, hexagonal, etcetera, (best seen in Fig. 11).  Horst, Jr. teaches, in Col. 7, ll. 60 – 68, that hexagonal or other polygonally shaped solid propellant grains/sticks facilitated very high bulk loading densities due to the tight packing, i.e., maximize the amount of propellant in the limited volume of space.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined tessellation as “1: Mosaic esp. : a covering of an infinite polygon plane without gaps or overlaps by congruent plane figures of one type or a few types”.  Truncated-square-tiling teaches that a geometric arrangement at an outer surface of nested octagons (first polygon shape) and rectangles (a square was a special type of rectangle.  For example, all squares were rectangles, but not all rectangles were squares.) was a known pattern to tessellate a polygon plane.  The pattern of nested octagons and rectangles was known in the art by various names including Mediterranean tiling, Mediterranean pattern, octagonal tiling, or truncated square tiling and was frequently used for tiled floors or tiled walls for at least the last 100 years.  As shown above, the pattern of nested octagons and rectangles was a geometric arrangement that alternated a first plurality of cavities [octagons] with a second plurality of cavities [rectangles/squares] in a common row, wherein the second plurality of cavities [rectangles/squares] at the outer surface of revolution was different from the first plurality of cavities [octagons].  Examiner notes that Applicant’s Figs. 1, 2, 4, and 5 and Specification repeatedly identifies the same shape as both a rectangular or square shape.  Applicant’s Specification Pg. 5, ll. 25 – 26 “attitude control motors 107 exhibit generally rectangular or square shapes proximate outer surface [[107]] 109 of monolithic frame 103”.  Applicant’s Specification Pg. 7, ll. 4 – 6 “one or more of cavities 203 transitions and tapers from a generally rectangular or square shape 209 at outer surface 109”.  Applicant’s Specification Pg. 8, ll. 5 - 9 disclosed “a plurality of attitude control motors 107 that exhibit generally rectangular or square shapes at outer surface 109”.  Applicant’s Specification Pg. 8, ll. 15 - 20 disclosed “a plurality of attitude control motors 505 that exhibit generally rectangular or square shapes at the outer surface”.  Therefore, based on Applicant’s disclosure, rectangular and square were just different names for the same shape.  Furthermore, all squares are rectangles, but all rectangles are not squares.
Thus, improving a particular device (attitude control motor system), based upon the teachings of such improvement in Palathingal, John, Horst, Jr., and Truncated-square-tiling, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the attitude control motor system of Folsom, and the results would have been predictable and readily recognized, that modifying the array of attitude control motor cavities of Folsom to be a first plurality of cavities exhibiting a first polygon shape [octagons] at the outer surface of revolution and a second plurality of cavities at the outer surface of revolution [rectangles/squares], different from the first plurality of cavities [square/rectangle shapes were different from octagon shapes], the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles (as shown in the Truncated-square-tiling image above) would have facilitated achieving a desired thrust level by firing the differently sized and shaped (square/rectangle smaller area relative to the octagon surface area) attitude control motor(s) individually or in combination while also efficiently packing the octagons and squares/rectangles onto the outer surface of revolution without gaps or overlaps thereby maximizing the thrust per unit of surface area of said surface of revolution because thrust force = pressure x surface area.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the thrusting force or impulse generated by an individual attitude control motor would have been maximized by maximizing the surface area occupied by said attitude control motor (force = pressure x surface area) and maximizing the amount of propellant in the limited volume of space within the cylindrical section formed by the outer surface of revolution.  Similarly, it would have been obvious, to one of ordinary skill in the art at the time of the invention, that the monolithic attitude control system would have been operably associated with a vehicle having a body because the designed and intended purpose of the monolithic attitude control system was to control the flight path of the body of a rocket, missile, or other flying projectile, i.e., vehicle, by generating lateral forces that acted on said body, i.e., perpendicular to the longitudinal axis of said body.
Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, is silent on wherein said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.  
Bar teaches, in Figs. 1 – 4, a similar attitude control motor frame (34) having a plurality of cavities (36) each one of which tapered (best seen in Figs. 2 - 4) from the outer surface of revolution (54) toward a centerline (12) of the structure.  Bar teaches, in Col. 4, ll. 1 – 6, that the cavities (36) widened in a radial direction extending from the central hollow space (32) toward the outside (38) of the vehicle (10) which meant that said cavities (32) tapered when going from the outside (38) of the vehicle (10) toward the centerline (12) of the structure.  Nelson teaches, in Figs. 3 – 7, a similar attitude control motor frame (24) having a plurality of cavities (30) each one of which tapered (best seen in Figs. 6 and 7) from the outer surface of revolution (radially outer surface) toward a centerline (center of the annular attitude control motor frame (24), best seen in Fig. 4) of the structure.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/20/2020 in Applicant’s reply filed on 06/01/2020. MPEP 2144.03(C)]  Examiner takes Official Notice that basic geometry taught that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the circumference decreased as the numerical value of the radius decreased, i.e., radius approached the center of the circular body.  As shown in Fig. A (above), a first polygon shape [octagon] at an outer surface of revolution would have changed to a second polygon shape as the sidewalls tapered toward each other as said sidewalls approached the center/centerline of the circular body, i.e., motor frame, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure (refer to the above discussion regarding squares and rectangles) due to basic geometry.  As shown in Fig. B (above), the second plurality of cavities [square/rectangular shape at an outer surface of revolution] would have tapered towards the centerline of the monolithic structure due to basic geometry.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, with the tapered cavities of the attitude control motor frame of Bar or Nelson because all the claimed elements, i.e., the attitude control motor frame having a plurality of cavities and the cavities tapered from the outer surface of revolution of a cylinder toward a centerline of the cylinder, were known in the art, and one skilled in the art could have substituted the tapered cavities, taught by Bar or Nelson, for the cavities of Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, with no change in their respective functions, to yield predictable results, i.e., the tapered cavities would have formed a respective volume to house an attitude control motor while maximizing the volume of propellant in the available space within the cylindrical section formed by the outer surface of revolution.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure because the geometry of the tapered pie slice shaped cavities required the circumferential width to decrease from a maximum at the outer surface of revolution to a minimum circumferential width at the center/centerline of the motor frame thereby changing the cavity shape.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure, as shown in Fig. A above, because as the tapered cavity approached the centerline it would become a square or rectangular shape and eventually a line or a point at the centerline of the monolithic structure.
Re Claim 30, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches wherein the monolithic structure (10) defines an inner surface (inner cylindrical surface) defining a central passageway (9).
Re Claim 31, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches, in Abstract and Col. 1, ll. 4 – 20, wherein the vehicle is an air-traveling vehicle.  A flying vehicle such as a rocket, missile, or other flying projectile were air-traveling vehicles.
Re Claim 32, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above; except, wherein the vehicle is a water-traveling vehicle.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to apply the monolithic attitude control system of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above to the body of a water-traveling vehicle because Applicant has not disclosed that the vehicle is a water-traveling vehicle provides an advantage, is used for a particular purpose, or solves a stated problem.  Furthermore, Applicant’s original Specification disclosed on Pg. 9, ll. 5 – 6, “In the embodiment of Figure 7, and air- or water-traveling vehicle 701 comprises a body 703…”.  Applicant’s original Fig. 7 shows a single vehicle (701) with fins that could either be called a rocket shape or a missile shape depending upon the particular application.  Therefore calling the vehicle an air-traveling vehicle or a water-traveling vehicle does not change the structure of said vehicle.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the vehicle being an air-traveling vehicle or an exoatmospheric vehicle because Claim 31 recites “the vehicle is an air-traveling vehicle” and Claim 33 recites “the vehicle is an exoatmospheric vehicle” which is indicative of the fact that the claimed vehicles are indeed a “Design Choice”, as all options perform equally well, and none of the options exhibits an advantage over the others.  Therefore, it would have been an obvious matter of design choice to modify Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above to obtain the invention as specified in claim 32.
Re Claim 33, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches, in Abstract and Col. 1, ll. 4 – 20, wherein the vehicle is an exoatmospheric vehicle.  A vehicle such as a rocket or missile were exoatmospheric vehicles because they were designed to reach and operate in space, i.e., outside the atmosphere.


Allowable Subject Matter
Claims 37, 40, 41, 43, 46, 48 – 52 are allowed.




Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.

Regarding, Applicant’s attacks against the individual references Folsom, Palathingal, John, Horst, Truncated-Square-Tiling, and Bar or Nelson on Pg. 14, under heading “I. Claims 11 and 20” continuing on to Pg. 21.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the Office Action mailed on 11/24/2021, the 35 USC §103 rejections were based on the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson.  The rejections are maintained.

Applicant further argues on Pg. 15, first full paragraph, using a geometric pattern of shapes to provide high “packing efficiency” of attitude control motors by minimizing the amount of material required to construct the cavity walls of the monolithic attitude control motor frame.  As previously explained, packing efficiency was known in the art.  Honey bees have been using the geometric arrangement of nested hexagons, i.e., honeycomb, for millions of years because the honeycomb arrangement maximized honey storage volume while minimizing the amount of wax required to construct the honeycomb, i.e., thin walls.  Applicant’s disclosed second embodiment of nested cavities having a hexagonal shape shown in Fig. 6 appears to be the conventional honeycomb arrangement that honey bees have been using for millions of years.  Hexagonal tiling taught, in the second sentence, that “…hexagonal tiling is the best way to divide a surface into regions of equal area with the least total perimeter”, i.e., honeycomb arrangement of nested hexagons provide high “packing efficiency”.  Similarly, the geometric pattern of octagons and squares forming a pattern that efficiently covered a rectangular surface was known in the prior art and conventionally known as Mediterranean tiling, Mediterranean pattern, octagonal tiling, or truncated square tiling.  If the outer surface of revolution of a cylinder was cut on said outer surface parallel to the longitudinal axis and unrolled, the unrolled outer surface would for a rectangular surface that would have been efficiently covered by the geometric pattern of octagons and squares.  Horst, Jr. teaches, in Col. 7, ll. 60 – 68, that hexagonal or other geometrically shaped solid propellant grains/sticks facilitated very high bulk loading densities due to the tight packing, i.e., maximize the amount of propellant in the limited volume of space.  Tight packing using geometrically shaped solid propellant grains/sticks to facilitate very high bulk loading densities was known in the rocket art because space inside a rocket or portion of a rocket has always been at a premium because the rocket propellant, either solid or liquid, occupied the majority of the space inside the rocket and made up the majority of the rocket mass leaving very little space and mass for the payload/warhead, guidance system, etcetera.  Therefore, optimizing the packing of the attitude control motors/solid propellant in the portions of the rocket that was not taken up by the rocket’s primary propellant would facilitate allocating more space to the other components of the rocket like the guidance system and sensors.
 Applicant further argues on Pg. 17, second to last paragraph that “…the tiles of the Truncated Square Tiling if incorporated into the structure of Folsom, Palathingal, John or Horst destroys their intended operation. This is because Truncated Square Tiling does not teach a monolithic structure comprising cavities having polygon shapes, but instead different tile structures that are generally planar.”  As discussed above, Folsom taught a monolithic structure comprising shaped cavities; therefore, Truncated Square Tiling was not used for teaching the argued cavity/cavitites limitations.  Furthermore, Applicant’s argument failed to explain how the “generally planar” tiles of Truncated Square Tiling would have allegedly destroyed the intended operation of Folsom, Palathingal, John or Horst.  Consequently, Applicant's arguments are mere allegations without factual support in the record, it has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Furthermore, Folsom’s cavities already had a radial depth with a cavity shape at the outer surface of revolution and another cavity shape at the inner surface of revolution.  Truncated Square Tiling was only used to teach the known geometric arrangement of octagons and squares forming a pattern that efficiently covered a rectangular surface.  Additionally, the cavity shape at the outer surface of revolution tapering to another cavity shape at the inner surface of revolution was basic high school geometry.  It was known from basic geometry that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the circumference decreased as the numerical value of the radius decreased, i.e., radius approached the center of the circular body.

Applicant further argues on Pg. 18, first full paragraph continuing on to Pg. 19 that Truncated Square Tiling was not analogous prior art because it was not in the same field of endeavor as the claimed invention and was not reasonably pertinent to the problem faced by the inventor.  Applicant’s argument is contradicted by Applicant’s disclosure, which disclosed on Pg. 8, ll. 21 – 22 “Attitude control motors 503 and 505 are in a nested configuration to provide a high packing efficiency of attitude control motors” and disclosed on Pg. 8, ll. 27 – 28 “Attitude control motors 603 are in a nested configuration to provide a high packing efficiency of attitude control motors.”  Applicant disclosed on Pg. 9, ll. 13 – 15, “The present invention provides significant advantages, including: (1) providing an attitude control motor system that exhibits higher packaging efficiency than conventional attitude control motor systems”.  Accordingly, the problem faced by the inventor was efficiently packing the solid propellant grain/attitude control motors into the cylindrical section of the rocket/missile, i.e., providing higher packaging efficiency.  Applicant’s solution to the problem is two geometric patterns: a first pattern of octagons and squares at the outer surface of revolution and a second patter of nested hexagons, i.e., honeycomb, at the outer surface of revolution.  As discussed above, if the outer surface of revolution of a cylinder was cut on said outer surface parallel to the longitudinal axis and unrolled, the unrolled outer surface would for a rectangular surface that would have been efficiently covered by the geometric pattern of octagons and squares.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined tessellation as “1: Mosaic esp. : a covering of an infinite geometric plane without gaps or overlaps by congruent plane figures of one type or a few types”.  Truncated-square-tiling teaches that a pattern of nested octagons and rectangles was a known pattern to tessellate a geometric plane.  Therefore, tessellating a rectangular geometric plane using a geometric pattern of octagons and squares was known to efficiently cover said geometric rectangular surface, i.e., provide high packaging efficiency.  Accordingly, Truncated Square Tiling was reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) because the geometric pattern of octagons and squares formed a pattern that efficiently covered a rectangular surface, i.e., provided high packaging efficiency, just as a honeycomb arrangement, i.e., nested hexagons, provided high packaging efficiency for honeybees for tens of thousands of years.

Applicant further argues on Pg. 19, second full paragraph continuing on to Pg. 20, that Bar does not teach changing the cavity shape as the cavity tapered from the shape at the outer surface of revolution to the shape at or toward the center of the monolithic attitude control motor frame.  As discussed in previous Office Actions and discussed above, the cavity shape at the outer surface of revolution tapering to another cavity shape at the inner surface of revolution was basic high school geometry.  It was known from basic geometry that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the circumference decreased as the numerical value of the radius decreased, i.e., radius approached the center of the circular body.  Applicant further argues “Fig. A” on Pg. 43 of the prior Office Action and argues “that the only disclosure of tapering cavity walls from an octagon at the outer surface of revolution to a square or rectangle at the centerline is only found in Applicant's specification, figures, and claims”.  As discussed above, the fact that a plurality of radial cavities equidistantly circumferentially spaced within in a cylindrical body, i.e., circular cross section, had to taper from the shape at the outer surface of revolution to the shape at or toward the center of the cylindrical body, i.e., monolithic attitude control motor frame, was a fact of basic high school geometry.  Therefore, the fact that the cavities tapered was known in the art and not an inventive feature of Applicant’s invention.  The combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, meant that the plurality of octagon shaped cavities at the outer surface of revolution of the cylindrical body, i.e., monolithic attitude control motor frame, would have to taper to a different shape, like a square/rectangle, as the cavity progressed radially inward to the centerline of the cylindrical body.  Because at the centerline of the cylindrical body, each individual cavity would have tapered into a line or a point.  Therefore, it would have been impossible for the octagon shape at the outer surface of revolution of a cavity to remain an octagon shape as said cavity tapered radially inward to the centerline of the cylindrical body because at said centerline said cavity would have tapered into a line or a point.  Accordingly, the rejections are maintained.

Applicant repeats the above argument on Pg. 20, third paragraph continuing on to Pg. 23, for reference Nelson and Claims 21 and 30 – 33.  Examiner’s response to the repeated arguments are the same as above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741